Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5353, 512.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 54.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 4-7, and 11-20 are objected to because of the following informalities:  
In claims 1-2, 4-6, and 11-20, “the supporting blocks” lacks proper antecedent basis and should read “the plurality of supporting blocks”
In claims 5-7, “the bumps” lacks proper antecedent basis and should read “the plurality of bumps”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US PGPUB 2018/0226314 A1), hereinafter known as Chen.
Regarding claim 1, Chen discloses (Fig. 6) an antenna in package structure (6) comprising: a first substrate (11) comprising: a first surface (top of 11); and a second surface (bottom of 11); a second substrate (10) comprising: a third surface (top of 10) facing the second surface (bottom of 11); and a fourth surface (bottom of 10) facing away from the first surface (top of 11); a first antenna radiation sheet (15c) disposed on the first surface or the second surface; a second antenna radiation sheet (15a) disposed on the third surface (top of 10); an adhesive layer ([0040]); and a plurality of supporting blocks ([0040]) spaced apart from each other and located between the first substrate (11) and the second substrate (10), wherein at least one of the first substrate or the second substrate adheres to the supporting blocks using the adhesive layer ([0040]), and wherein the second antenna radiation sheet (15a) is located in a gap between the supporting blocks.
Regarding claim 2, Chen further discloses (Fig. 9) wherein the adhesive layer (91) is disposed on the second surface, and wherein the supporting blocks (90b) are disposed on the third surface and are adhered to the first substrate using the adhesive layer ([0047]).
Regarding claim 3, Chen further discloses (Fig. 9) wherein the first antenna radiation sheet (15c) is disposed on the first surface (top of 90).
Regarding claim 4, Chen further discloses (Fig. 9) wherein the supporting blocks (90b) are disposed on the second surface, wherein the adhesive layer (91) is disposed on a partial surface area of the third surface that does not comprise the second antenna radiation sheet (15a), and wherein the supporting blocks (90b) adhere to the second substrate (10) using the adhesive layer (91).
Regarding claim 8, Chen further discloses wherein the second substrate further comprises a plurality of routing layers ([0021], [0035]).
Regarding claim 9, Chen further discloses further comprising a radio frequency chip disposed on the fourth surface ([0024]).
Regarding claim 10, Chen further discloses further comprising a metal solder ball disposed on the fourth surface and configured to implement electrical connection to an external circuit ([0022]).
Regarding claim 11, Chen discloses (Fig. 6) a method for an antenna in package structure (6), wherein the method comprises: providing a first substrate (11) comprising a first surface (top of 11) and a second surface (bottom of 11); disposing a first antenna radiation sheet (15c) on one of the first surface or the second surface; providing a second substrate (10) comprising a third surface (top of 10) and a fourth surface (bottom of 10); disposing a second antenna radiation sheet (15a) on the third surface (top of 10); coating an adhesive layer ([0040]) on the second surface (bottom of 11); forming a plurality of supporting blocks ([0040]) spaced apart from each other on a partial area of the third surface (top of 10) that does not comprise the second antenna radiation sheet (15a), wherein the second antenna radiation sheet (15a) is located in a plurality of gaps among the supporting blocks ([0040]); positioning the first substrate (11) and the second substrate (10) such that the second surface (bottom of 11) faces the third surface (top of 10); and laminating the first substrate (11) and the second substrate (10) to adhere the supporting blocks to the first substrate using the adhesive layer ([0040]).
Regarding claim 12, Chen further discloses further comprising: forming a resin layer of a specific thickness on the third surface ([0040]); and etching the resin layer on the second antenna radiation sheet until the second antenna radiation sheet is exposed to form each of the supporting blocks on the resin layer ([0051]).  
Regarding claim 13, Chen further discloses further comprising further forming the supporting blocks using a solder mask process of multiple exposure and development ([0035], claim 12).
Regarding claim 16, Chen discloses (Fig. 6) a method for an antenna in package structure (6), wherein the method comprises: providing a first substrate (11) comprising a first surface (top of 11) and a second 
Regarding claim 17, Chen further discloses (Fig. 9) further comprising: forming a resin layer of a specific thickness on the second surface ([0040]); and etching the resin layer to form the supporting blocks spaced apart from each other ([0051]), wherein the supporting blocks (90b) do not overlap an orthographic projection of the first antenna radiation sheet (15c) on the first substrate (90).
Regarding claim 18, Chen further discloses further comprising further forming the supporting blocks on the third surface using a solder mask process of multiple exposure and development ([0035], claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cooney et al. (US Patent No. 7972965 B2), hereinafter known as Cooney.
Regarding claim 5, Chen does not specifically teach wherein the supporting blocks comprise fifth surfaces that adhere to the first substrate, wherein the antenna in package structure further comprises a plurality of bumps spaced apart from each other and disposed on the fifth surfaces, and wherein a plurality of gaps among the bumps is filled with an adhesive material forming the adhesive layer.
However, Cooney teaches supporting blocks comprise surfaces that adhere to a substrate, wherein an antenna in package structure further comprises a plurality of bumps spaced apart from each other and disposed on the surfaces, and wherein a plurality of gaps among the bumps is filled with an adhesive material forming an adhesive layer (col. 3, lines 11-24 and 57-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna in package structure of Chen with Cooney to include “supporting blocks comprise surfaces that adhere to a substrate, wherein an antenna in package structure further comprises a plurality of bumps spaced apart from each other and disposed on the surfaces, and wherein a plurality of gaps among the bumps is filled with an adhesive material forming an adhesive layer,” as taught by Cooney, for the purpose of improving adhesion (see also col. 3, lines 6-8).
Regarding claim 6, Chen does not specifically teach wherein the bumps are distributed on each of the supporting blocks in a comb-shaped manner.
However, Cooney teaches bumps are distributed on each of the supporting blocks in a comb-shaped manner (col. 3, lines 11-24 and 57-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna in package structure of Chen with Cooney to include “bumps are distributed on each of the supporting blocks in a comb-shaped manner,” as taught by Cooney, for the purpose of improving adhesion (see also col. 3, lines 6-8).
Regarding claim 7, Chen further teaches (Fig. 1) wherein each of the bumps is a cylindrical bump or a strip bump (14; [0024]).
Regarding claim 15, Chen does not specifically teach wherein after forming the supporting blocks and before positioning the first substrate and the second substrate, the method further comprises forming a plurality of bumps spaced apart from each other on each of a fifth surface of each of the supporting blocks.  
However, Cooney teaches forming a plurality of bumps spaced apart from each other on each of a fifth surface of each of the supporting blocks (col. 3, lines 11-24 and 57-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Chen with Cooney to include “forming a plurality of bumps spaced apart from each other on each of a fifth surface of each of the supporting blocks,” as taught by Cooney, for the purpose of improving adhesion (see also col. 3, lines 6-8).
Regarding claim 20, Chen does not specifically teach wherein after forming the supporting blocks and before positioning the first substrate and the second substrate, the method further comprises forming a plurality of bumps spaced apart from each other on each of a fifth surface of each of the supporting blocks.  
However, Cooney teaches forming a plurality of bumps spaced apart from each other on each of a fifth surface of each of the supporting blocks (col. 3, lines 11-24 and 57-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Chen with Cooney to include “forming a plurality of bumps spaced apart from each other on each of a fifth surface of each of the supporting blocks,” as taught by Cooney, for the purpose of improving adhesion (see also col. 3, lines 6-8).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chuang et al. (US PGPUB 2020/0075503 A1), hereinafter known as Chuang.
Regarding claim 14, Chen further teaches further comprising: disposing a screen stencil on the third surface so that holes of the screen stencil are aligned with the partial area ([0036]-[0037]); filling the holes with a resin ([0036]-[0037] and [0040]) but does not specifically teach further forming the supporting blocks using a thermal curing molding process.
However, Chuang teaches a thermal curing molding process ([0083]).

Regarding claim 19, Chen further teaches disposing a screen stencil on the third surface so that holes of the screen stencil are aligned with the partial area ([0036]-[0037]); filling the holes with a resin ([0036]-[0037] and [0040]) but does not specifically teach further forming the supporting blocks using a thermal curing molding process.
However, Chuang teaches a thermal curing molding process ([0083]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Chen with Chuang to include “a thermal curing molding process,” as taught by Chuang, for the purpose of improving strength (see also [0083]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/YONCHAN J KIM/             Examiner, Art Unit 2845                                                                                                                                                                                           


/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845